DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 6, claim 6 recites the limitation "the surface" in Pg. 1 Ln. 25 and Pg. 2 Ln. 11, it is indefinite if this is in reference to the surface that interfaces with the galvanized layer or the opposing surface.  Any calculation or measurement based on this indefinite surface is therefore indefinite and will not be further treated on its merits in this office action.

Regarding claims 7-13, claims 7-13 are rejected for at least their incorporation of the above due to their dependencies on claim 6.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (WO 2016/072478 A1; PCT/JP2015/081236), US 2017/0314115 A1, which claims priority from the PCT application, is used as the translation, hereinafter Kawata, both originally of record in the non-final rejection dated December 28, 2020.

Regarding claims 6-13, Kawata teaches a hot-dipped galvanized steel sheet including a base steel sheet and a hot-dipped galvanized layer formed on a surface of the base steel sheet ([0030]), where the base steel sheet has a chemical composition containing by mass that shown in Table 1 below ([0032]-[0059]), the base steel sheet is homogeneous to 20 microns below the interface with the plated layer as shown by SEM micrograph (FIG. 1; [0076]) with residual austenite less than 20% ([0147]; as the steel is shown homogenous, this includes the 20 micron interface to the surface with the plated layer; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I)), including example 3A with 2% residual austenite (Table 13; [0232]; a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)); the plated layer has an Al content of more than 0 to 1.0% or less and Fe of more than 0 and 5% or less ([0064]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I)), specifically in composition Z experiment 42 it has 1.9% Fe and 0.28% Al (Table 13; a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)) with an average plated amount on one surface of the base steel sheet is 10-100g/m2 ([0069]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I)), specifically in composition Z experiment 42 it has plated amount of 75 g/m2 (Table 13; a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)), where the base steel sheet has a refined layer (fine grain layer) in direct contact with the interface between the base steel and the hot-dipped galvanized layer (both of which contain Fe-Al alloy) with an average thickness of 0.1 -5.0 micron, an average gain size of ferrite in the refined layer is 0.1-3.0 microns, the refined grain layer contains oxides of Si and/or Mn with a maximum oxide size of 0.01 to 0.4 microns ([0042]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I)), and where the difference between a maximum thickness and minimum thickness in the width direction of the steel sheet is less than 2 microns (FIG. 1).  
Regarding a Fe-Al alloy layer being provided at an interface between the hot-dip galvanizing layer and the base steel sheet, having an average thickness of 0.1-2.0 microns and a difference between a maximum thickness and a minimum thickness in a width direction of the steel sheet being within 0.5 micron, this is an inherent property of the steel sheet with a galvanized coating containing Fe and Al (([0032]-[0059]; [0064]) as both the steel and galvanized layer are Fe-Al alloys.  The claim as presently recited allows for any thickness of material to be defined as this layer, including that recited by the claim.

Table 1
Element
Claim 6 amt.
Claims 8-13 amt.
Range* [Kawata citation]
Example Z+ [Tables 1 & 3] Kawata
C
0.040-0.280

0.040-0.400 [0033]
0.187
Si
0.05-2.00

0.05-2.50 [0034]
0.79
Mn
0.05-2.00

0.50-3.50 [0035]
1.72
P
0.0001-0.1000

0.0001-0.1000 [0036]
0.008
S
0.0001-0.0100

0.0001-0.0100 [0037]
0.0015
Al
0.001-1.500

0.001-1.500 [0038]
0.055
N
0.0001-0.0100

0.0001-0.0100 [0039]
0.0040

0.0001-0.0100

0.0001-0.0100 [0040]
0.0031
Ti
≤ 0.150
0.001-0.150
One or more of these
0.001-0.150 [0047]
One or more of these [0046]
0.009
Nb
≤ 0.100
0.001-0.100

0.001-0.100 [0048]

0.006
V
≤ 0.300
0.001-0.300

0.001-0.300 [0049]

0.033
Cr
≤ 2.00
0.01-2.00
One or more of these
0.01-2.00 [0052]
One or more of these [0051]
0
Ni
≤ 2.00
0.01-2.00

0.01-2.00 [0053]

0
Cu
≤ 2.00
0.01-2.00

0.01-2.00 [0054]

0
Mo
≤ 2.00
0.01-2.00

0.01-2.00 [0055]

0.14
B
≤ 0.0100
0.0001-0.0100

0.0001-0.0100 [0056]

0.0004
W
≤ 2.00
0.01-2.00

0.01-2.00 [0057]

0
C, Ca, Mg, Zr, La and REM
0-0.0100 in total
One or more of these at 0.0001-0.0100%
One or more of these at 0.0001-0.0100% [0059]
Ca: 0.0004
Fe
Balance and impurities

Remainder & unavoidable impurities [0041]
Remainder and unavoidable impurities

*In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I)
+a prior art specific example within the claimed range anticipates the range (MPEP 2131.03 I)

Response to Arguments
Applicant’s amendment to the abstract, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection to the abstract of December 28, 2020 has been withdrawn. 

Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 112(b) rejections.  The antecedent basis issue of claim 6 has been obviated, however the indefiniteness of which surface is referred to (Non Final Rejection of December 28, 2020) has not been addressed (in the arguments or claim amendments).  Therefore, the metes and bounds of the volume fractions of the microstructure remain indefinite.

Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections. Regarding applicant’s assertion of the background of the invention (Pg. 9 [1]), this is not commensurate in scope with the claim limitations as presented, and is therefore not persuasive.  Applicant’s argument to the object of the claimed invention (Pg. 10 [1]) is not persuasive, as “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).  Applicant’s explanation of the processing of the invention compared to Kawata (Pg. 10 [2] - Pg. 11 [3]) is not commensurate in scope with the claim limitations as presently presented, nor the arguments of the examiner in the Non-Final Rejection dated December 28, 2020.  Regarding the argument to the examiner’s position of inherency (Pg. 11 [4]-[5]), to the factual and technical grounds of the inherency, these are not persuasive as the examiner clearly explains (Pg. 6 [2] of the Non-Final Rejection dated December 28, 2020) that the claim presently allows for any Al-Fe material and of any thickness to meet this claim limitation and both layers that define the interface (galvanized layer and steel) both contain Al and Fe, therefore the layer as presently recited exists on either or both interfaces of the galvanized coating on the steel.  Applicant’s summation of Hashimoto (Pg. 12 [1]-[3]) is not commensurate in scope with the claim limitations presently presented and are therefore not persuasive.  The position of the office to the inherency of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784